DETAILED ACTION

This Notice of Allowance is in reply to the request for continued examination filed on 03/10/2021
The Examiner’s Amendment is written below on 08/23/2021
Claims 2, 10, 12-13, 15, 23, 25-26 were cancelled.
Claim 21 has been amended per Telephone Interview on 08/23/2021 as seen under Examiner’s Amendment below. 
Claims 1, 3-9, 11, 14, 16-22, and 24 are pending.
The Examiner rescinds the 103 rejections following an Examiner’s amendment to place the application in condition for allowance. 
Examiner’s Amendment
1.                  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.                  Authorization for this examiner’s amendment was given in a telephone interview with Attorney David M. Longo, Registration No. 53,235, on 08/23/2021.
3.      The following is a current listing of claims and will replace all prior versions and listings of claims in the application. The application has been amended as follows:
Claim 21 has been amended per Telephone Interview with Attorney Longo on 08/23/2021 to show dependency on claim 14 instead of the cancelled claim 15.
Claims 1, 3-9, 11, 14, 16-22, and 24 have been presented on 08/23/2021 and are indicated as allowable subject matter.
Claim 1. (Currently Amended) An automated, electronic, self-adjustable disaster management and signaling method for a system with improved operational adjustments to instrumental elements comprising instrumental, automatically signaled disaster mitigation elements based on location-dependent natural disaster impact forecast, wherein measuring parameters of historical disaster events are captured to determine impact of natural disaster events and then critical values of parameters of natural disaster events are used as triggers to generate forecasts of the impacts of disaster events within a geographic area, the management and signaling method comprising: capturing country-specific parameters of a risk-exposed country relating to stored predefined criteria, the country-specific parameters comprising at least national economic and national budgetary parameters; assigning one or more disaster event types to a disaster history table, each disaster event type comprising a plurality of type-specific measuring parameters of historical natural disaster events and associated type-specific loss frequency function parameters that provide a corresponding loss frequency function provided by the assessment of risks of a country and quantifying the threat of a country by each of the various disaster event types for each natural disaster event type, wherein the magnitude of a loss to its expected exceedance frequency is parameterized by means of the loss frequency function provided by the assessment of the risks of a country and quantifying the threat of a country by each of the various disaster event types, and where the expected exceedance frequency is a measure of the annual probability that an event or 2Application No. 15/438,261 Reply to the Office Action of September 14, 2020 loss will meet or exceed a given magnitude in any given timeframe;  capturing and storing mapping parameters for a geographic risk map, for each of the natural disaster event types, the mapping parameters defining danger zones for the specific natural disaster 
Claim 3. (Previously Presented) The disaster management and signaling method according to claim 1, further comprising: generating, based on the disaster history table comprising the stored natural disaster event types, at least four loss frequency functions capturing the perils of hurricanes, floods, earthquakes, and droughts together with the corresponding mapping parameters of the geographic risk map.  
Claim 4. (Previously Presented) The disaster management and signaling method according to claim 1, wherein the system comprises at least country-specific, predefined criteria for country-specific parameters related to population, and/or demographic, and/or gross domestic product, and/or sovereign budget, and/or inflation rate, and/or economic structure, and/or export/import values.  
Claim 5. (Previously Presented) The disaster management and signaling method according to claim 1, wherein the determining determines the expected catastrophe losses by numerical integration of the loss frequency function.  
Claim 6. (Previously Presented) The disaster management and signaling method according to claim 1, further comprising: generating a probabilistic Monte Carlo loss simulation for a probabilistic multi-year simulation as a final test of effectiveness of a chosen coverage structure for a specific pre-financing scheme.  

Claim 8. (Previously Presented) The disaster management and signaling method according to claim 2, further comprising: determining and assigning a first budgetary share factor to the corresponding first disaster financing type, in a first channel selectable via a user interface; determining and assigning a second budgetary share factor to the corresponding second disaster financing type, in a second channel selectable via the user interface; and determining and assigning a third budgetary share factor to the corresponding third disaster financing type, in a third channel selectable via the user interface.  
Claim 9. (Previously Presented) The disaster management and signaling method according to the claim 8, wherein the budgetary share factors of the coverage structure are varied to optimize the effect of the disaster financing types to cover possible losses.  
Claim 11. (Previously Presented) The disaster management and signaling method according to claim 1, further comprising: transmitting, by an activating device comprised in the allocation device, a corresponding control signal to a monitoring device, based on the generated coverage structure with the allocated budgetary share factors.  
Claim 14. (Currently Amended) An automated, electronic, self-adjustable disaster management and signaling system with improved operational adjustments to instrumental elements comprising instrumental, automatically signaled disaster mitigation elements based on location-dependent natural disaster impact forecast, wherein measuring parameters of historical disaster events are captured to determine impact of natural disaster events and then critical values of parameters of natural disaster events are used as triggers to generate forecasts of the impacts of disaster events within a geographic area, the management and signaling system comprising: processing circuitry configured to capture country-specific parameters of a risk-exposed country, relating to stored predefined criteria, the 
Claim 16. (Previously Presented) The disaster management and signaling system according to claim 14, wherein the processing circuitry is further configured to generate, based on the disaster history table comprising the stored natural disaster event types, at least four loss 9Application No. 15/438,261 Reply to the Office Action of September 14, 2020 frequency functions capturing the perils of hurricanes, floods, earthquakes, and droughts together with the corresponding mapping parameters of the geographic risk map.  
Claim 17. (Previously Presented) The disaster management and signaling system according to claim 14, wherein the management and financing system comprises at least country- specific, predefined criteria for country-specific parameters related to population, and/or demographic, and/or gross domestic product, and/or sovereign budget, and/or inflation rate, and/or economic structure, and/or export/import values.  
Claim 18. (Previously Presented) The disaster management and signaling system according to claim 14, wherein the processing circuitry determines the expected catastrophe losses by numerical integration of the loss frequency function.  

Claim 20. (Previously Presented) The disaster management and signaling system according to claim 19, wherein the processing circuitry generates the probabilistic Monte Carlo loss simulation for a probabilistic 30-year simulation.
Claim 21. (Previously Presented) The disaster management and signaling system according to claim 14, wherein in a first channel selectable via a user interface, a first budgetary share factor to the corresponding first disaster financing type is determined and assigned, in a second channel selectable via the user interface, a second budgetary share factor to the corresponding second disaster financing type is determined and assigned, and in a third channel selectable via the user interface, a third budgetary share factor to the corresponding third disaster financing type is determined and assigned.  
Claim 22. (Previously Presented) The disaster management and signaling system according to the claim 21, wherein the budgetary share factors of the coverage structure are varied to optimize the effect of the disaster financing types to cover possible losses.  
Claim 24 (Previously Presented) The disaster management and signaling system according to claim 14, wherein the processing circuitry is further configured to transmit a corresponding control signal to a monitoring device, based on the generated coverage structure with the allocated budgetary share factors.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: An automated, electronic, self-adjustable disaster management and signaling method for a system with improved operational adjustments to instrumental elements comprising instrumental, automatically signaled 

The World Bank Hazard Management Unit  (Natural Disaster Hotspots, A Global Risk Analysis - 04/30/2005) discloses the following limitations: assigning one or more disaster event types to a disaster history table, each disaster event type comprising a plurality of type-specific measuring parameters of historical natural disaster events and associated type-specific loss frequency function parameters that provide a corresponding loss frequency function for each natural disaster event type provided by the assessment of the risks of a country and quantifying the threat of a country by each of the various disaster event types; capturing and storing mapping parameters for a geographic risk map, for each of the natural disaster event types, the mapping parameters defining danger zones for the specific natural disaster event type; generating loss frequency functions capturing the perils together with the corresponding mapping parameters of the geographic risk map based on the country-specific disaster history table comprising the stored natural disaster event types.
GFDRR, (Disaster Risk Financing and Insurance Program, Nov 2012) discloses the following limitations:  selecting each of a plurality of disaster financing types to a definable cost factor capturing the capital cost of the disaster financing type in relation to its application for disaster mitigation;  and for each of the selectable disaster financing types, allocating and adapting, by an allocation device, a 
Hughes et al. (US 2015/0100353 A1) discloses the following: comprising an assigned cost factor, defined as a ratio of costs to loss, set to 1;
Savage et al. (US 2008/0300924 A1) discloses this limitation: generating a forecast of an effect of the selected disaster financing type to cover the catastrophe losses based on the coverage structure by associating first data with second data, wherein (i) the first data relates to the assigned cost factors, and the determined expected catastrophe losses and (ii) the second data relates to a geographic map, the fist data and the second data being captured by the system;
Samad-Khan, (US 2012/0150570 A1) discloses the following: An automated, electronic, self-adjustable disaster management and signaling method for a system with improved operational adjustments to instrumental elements comprising instrumental, automatically signaled disaster mitigation elements based on location-dependent natural disaster impact forecast; wherein the loss frequency function relates   the 2Application No. 15/438,261 Reply to the Office Action of December 14, 2018 magnitude of a loss to its respective expected return time; adapting by the system the coverage structure by continuously revising the  the first data to the second data after their impact on reducing financial vulnerability and risk that has been assessed, wherein via a Monte Carlo module and based on the allocated and continuously revised variable budgetary 3Application No. 15/438,261 Reply to the Office Action of December 14, 2018 share factors of 
Furthermore, Harton et al. (US 2015/0170288 A1) teaches the amended limitations in the recent request for continued application filed on 03/10/2021: wherein the magnitude of a loss to its expected exceedance frequency is parameterized by means of the loss frequency function provided by the assessment of the risks of a country and quantifying the threat of a country by each of the various disaster event types, and where the expected exceedance frequency is a measure of the annual probability that an event or 2Application No. 15/438,261 Reply to the Office Action of September 14, 2020 loss will meet or exceed a given magnitude in any given timeframe.
However, in the instant application, none of the prior art of record either individually or in combination teaches or suggests claim 1. These references cited above, in combination, failed to establish a Prima Facie case of obviousness. Therefore, claims 1 and 14 are deemed to be allowable over the prior art of record, and claims 3-9, 11, 16-22, and 24 are allowed by dependency on an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to transaction with unique identifiers are listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/26/2021